                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK




                                         Master File No.: 1:17-cv-09741-JMF

IN RE QUDIAN INC. SECURITIES LITIGATION Related cases:
                                        1:17-cv-09796-JMF
                                        1:17-cv-09903-JMF
                                        1:17-cv-09875-JMF
                                        1:17-cv-09894-JMF



            [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES
             AND REIMBURSEMENT OF LITIGATION EXPENSES
       This matter came on for hearing on June 8, 2021 (the “Settlement Hearing”) on Co-Lead

Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation Expenses.

The Court having considered all matters submitted to it at the Settlement Hearing and otherwise;

and it appearing that notice of the Settlement Hearing substantially in the form approved by the

Court was provided to all Class Members who or which could be identified with reasonable

effort, and that a summary notice of the hearing substantially in the form approved by the Court

was published in Investor’s Business Daily and was transmitted over the PR Newswire pursuant

to the specifications of the Court; and the Court having considered and determined the fairness

and reasonableness of the award of attorneys’ fees and litigation expenses requested,

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      This Order incorporates by reference the definitions in the Stipulation and

Agreement of Settlement dated November 13, 2020 (ECF No. 227-1, “Stipulation”) and all

capitalized terms not otherwise defined herein shall have the same meanings as set forth in the

Stipulation.

       2.      The Court has jurisdiction to enter this Order and over the subject matter of the

action and all parties to this action, including all Class Members.

       3.      Notice of Co-Lead Counsel’s motion for an award of attorneys’ fees and

reimbursement of Litigation Expenses was given to all Class Members who could be identified

with reasonable effort. The form and method of notifying the Class of the motion for an award

of attorneys’ fees and expenses satisfied the requirements of Rule 23 of the Federal Rules of

Civil Procedure, the Private Securities Litigation Reform Act of 1995 (15 U.S.C. § 78u-4(a)(7)),

due process, and all other applicable law and rules, constituted the best notice practicable under




                                                 1
the circumstances, and constituted due and sufficient notice to all persons and entities entitled

thereto.

       4.                                                                            33⅓
               Co-Lead Counsel are hereby awarded attorneys’ fees in the amount of _______%

of the Settlement Fund (which amount includes interest earned at the same rate as the Settlement

               140,764.22
Fund) and $____________________ in reimbursement of counsel’s out-of-pocket litigation

expenses (which fees and expenses shall be paid from the Settlement Fund). The Court finds

these sums to be fair and reasonable.

       5.      In making this award of attorneys’ fees and reimbursement of expenses to be paid

from the Settlement Fund, the Court has considered and found that:

               (a)    The Settlement has created a fund of $8,500,000 in cash that has been

       funded into escrow pursuant to the terms of the Stipulation, and that numerous Class

       Members who submit acceptable Claim Forms will benefit from the Settlement that

       occurred because of the efforts of Co-Lead Counsel and other Plaintiffs’ Counsel;

               (b)    Approximately 40,203 Notice Packets, consisting of the Notice and Claim

       Form, were mailed to potential Settlement Class Members and nominees stating that Co-

       Lead Counsel would apply for attorneys’ fees in an amount not exceed 33⅓% of the

       Settlement Fund and reimbursement of Litigation Expenses in an amount not to exceed

       $225,000. There were no objections to the requested attorneys’ fees and reimbursement

       of Litigation Expenses;

               (c)    Co-Lead Counsel has conducted the litigation and achieved the Settlement

       with skill, perseverance and diligent advocacy;

               (d)    The Action raised a number of complex issues;




                                               2
                (e)    Had Co-Lead Counsel not achieved the Settlement there would remain a

       significant risk that Plaintiffs and the other members of the Class may have recovered

       less than the Settlement Amount, or nothing at all, from Defendants;

                (f)    Plaintiffs’ Counsel devoted at least 4,233.55 hours through March 12,

       2021, with a lodestar value of approximately $3,509,194.75, to achieve the Settlement;

       and

                (g)    The amount of attorneys’ fees awarded and expenses to be reimbursed

       from the Settlement Fund are fair and reasonable and consistent with awards in similar

       cases.

       6.                                                            25,000
                Lead Plaintiff Alan B. Hertz is hereby awarded $________________ from the

Settlement Fund as reimbursement for his reasonable costs and expenses directly related to his

representation of the Class.

       7.                                                                  12,500
                Class Representative Darwin Sutanto is hereby awarded $_______________ from

the Settlement Fund as reimbursement for his reasonable costs and expenses directly related to

his representation of the Class.

       8.       Any appeal or any challenge affecting this Court’s approval regarding any

attorneys’ fees and expense application shall in no way disturb or affect the finality of the

Judgment.

       9.       Exclusive jurisdiction is hereby retained over the parties and the Class Members

for all matters relating to this Action, including the administration, interpretation, effectuation

or enforcement of the Stipulation and this Order.




                                                3
       10.     In the event that the Settlement is terminated or the Effective Date of the

Settlement otherwise fails to occur, this Order shall be rendered null and void to the extent

provided by the Settlement.

       11.     There is no just reason for delay in the entry of this Order, and immediate entry

by the Clerk of the Court is expressly directed.

       IT IS SO ORDERED.



                  8th
SO ORDERED this _________              June
                          day of __________________, 2021.



                                              ________________________________________
                                                     The Honorable Jesse M. Furman
                                                       United States District Judge




                                                   4
